DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's submission filed on 07/14/2022 has been entered. Claims 1-7, 10-15, and 17-24 are pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 10-15, 17-18, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (US Pub No. 2015/0133776) in the view of Nair (US Pub No. 20140177935).
Regarding claim 1, Hoffman teaches an intraluminal ultrasound imaging system, comprising (figure 2, element 200, paragraph 0030): 
a processor circuit configured for communication with an intraluminal ultrasound imaging catheter, wherein the processor circuit is configured to (Figure 2, element 202, paragraphs 0025, 0030): 
in response to receiving the selection, output, to the display, a different, second screen display of the user interface, the second screen display comprising a plurality of image type options specific to the selected procedure type option, wherein the plurality of image type options comprise a first set of image type options specific to peripheral vasculature or a second set of image type options specific to coronary vasculature, wherein the first set of image type options is different than the second set of image type options (Figure 4, paragraphs 0043-0044; after the selection of the desired region of interest the system interface 400 will display imaging mode selection window 430, the selection window includes a plurality of groups of setting that are optimized for viewing the features of the selected RIO), 
receive, via the user interface, a selection of an image type option (paragraph 0044); 
 select a preset value for at least one image processing parameter based on the image type option, wherein the at least one image processing parameter determines a visual aspect of how an intraluminal ultrasound image is displayed on the display, wherein each image processing parameter determines a different visual aspect (Figure 4, element 450, paragraphs 0044 and 0048; the user can select a preset value for the parameters using the parameter settings window 450, the setting of the values will produce better looking images.);
receive the intraluminal ultrasound image obtained by the intraluminal 2U.S. Application No. 16/663,541Docket No. 2018P01114US02 / 44755.1995US01  ultrasound imaging catheter while the intraluminal ultrasound imaging catheter is positioned within the peripheral vasculature of a patient (paragraphs 0023 and 0043; receiving and displaying images in real time while the catheter is within the target area);  and 
output, to the display, the intraluminal ultrasound image such that the intraluminal ultrasound image is displayed according to the visual aspect (paragraph 0044).
However, Hoffman fails to explicitly teach output, to a display in communication with the processor circuit, a first screen display of a user interface, the first screen display comprising a plurality of procedure type options for intraluminal imaging, wherein the plurality of procedure type options comprises a coronary vasculature option and a peripheral vasculature option; 
receive, via the user interface, a selection of a procedure type option from the plurality of procedure type options; 
wherein the plurality of image type options are different than the plurality of procedure type options such that the plurality of image type options are provided in the user interface only after the procedure type option is selected from plurality of procedure type options;
Nair, in the same field of endeavor, teaches teach output, to a display in communication with the processor circuit, a first screen display of a user interface, the first screen display comprising a plurality of procedure type options for intraluminal imaging, wherein the plurality of procedure type options comprises a coronary vasculature option and a peripheral vasculature option (figure 4, element 410, paragraphs 0058 and 0081;  The adaptive interface module 302 presents a set of user-selectable imaging mode options assembled in a list by the list builder module 304 to the operator via the user display device 324. the interface component 300 presents the user with mode options corresponding to vasculature type (e.g., coronary vasculature, renal vasculature, peripheral vasculature, bifurcation, etc.). In another example, the list contains mode options corresponding to surgical procedures (e.g., coronary imaging, balloon angioplasty, stent placement, plaque ablation, renal tissue ablation, etc.). In the illustrated embodiment, the mode selection pane 404 presents the mode options in categories presented as tabs 410. Therefore, the user selects the procedure/ vascular type and the image mode options are presented based on the selection.); receive, via the user interface, a selection of a procedure type option from the plurality of procedure type options (paragraph 0058); 
wherein the plurality of image type options are different than the plurality of procedure type options such that the plurality of image type options are provided in the user interface only after the procedure type option is selected from plurality of procedure type options (paragraph 0058; the mode options are characterized based on the user selection of the options of target structure, vasculature segment, vasculature type, tissue type, gross anatomical location, procedure, focal distance, and/or other suitable criteria).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoffman to incorporate the teachings of Nair to provide an output, to a display in communication with the processor circuit, a first screen display of a user interface, the first screen display comprising a plurality of procedure type options for intraluminal imaging, wherein the plurality of procedure type options comprises a coronary vasculature option and a peripheral vasculature option; wherein the plurality of image type options are different than the plurality of procedure type options such that the plurality of image type options are provided in the user interface only after the procedure type option is selected from plurality of procedure type options. This allows the user to reconfigure the system quickly and accurately based on the task at hand and relieves the user of the burden of determining and applying individual operating parameters corresponding to the task (paragraph 0055).

Regarding claim 2, Hoffman teaches the system of claim 1, wherein the processor circuit is configured to output the intraluminal ultrasound image such that a feature in the intraluminal ultrasound image is enhanced based on the selected image type option (Figure 4, elements 410 and 450, paragraphs 0044 and 0048; the user can select a preset value for the parameters using the parameter settings window 450, the setting of the values will produce better looking images.)

Regarding claim 3, Hoffman teaches the system of claim 2, wherein the feature comprises a stent (figure 4, element 432, paragraph 0044), and wherein the processor circuit is configured to output the intraluminal ultrasound image such that the stent in the intraluminal ultrasound image is enhanced based on the selected image type option (paragraph 0044).

Regarding claim 4, Hoffman teaches the system of claim 2, wherein the feature comprises anatomy in the intraluminal ultrasound image (Figure 4, paragraph 0044), and wherein the processor circuit is configured to output the intraluminal ultrasound image such that the anatomy in the intraluminal ultrasound image is enhanced based on the selected image type option (Figure 4, paragraph 0044).

Regarding claim 5, Hoffman teaches the system of claim 4, wherein the anatomy comprises at least one of a plaque, lesion, sub-acute thrombus, acute thrombus, chronic thrombus, webbing, scarring, deep vein thrombosis, compression, non- thrombotic iliac vein lesion, post-thrombotic syndrome, or chronic total occlusion (figure 4, paragraphs 0044 and 0047), and wherein the processor circuit is configured to output the intraluminal ultrasound image such that at least one of the plaque, lesion, sub-acute thrombus, acute thrombus, chronic thrombus, webbing, scarring, deep vein thrombosis, compression, non-thrombotic iliac vein lesion, post-thrombotic syndrome, or chronic total occlusion in the intraluminal ultrasound image is enhanced based on the selected image type option (Figure 4, paragraph 0044).

Regarding claim 6, Hoffman teaches the system of claim 2, wherein the user interface further comprises a detection option associated with the feature (paragraphs 0035 and 0044), wherein, in response to the processor circuit receiving a selection of the detection option, the processor circuit is configured to identify the feature in the intraluminal ultrasound image (paragraphs 0035 and 0044).

Regarding claim 7, Hoffman teaches the system of claim 6, wherein the processor circuit is configured to identify the feature based on an occlusion threshold (paragraphs 0035 and 0044).

Regarding claim 10, Hoffman teaches the system of claim 1, wherein the at least one image processing parameter comprises at least one of ringdown, gain curve, contrast, saturation, hue, field of view, or chroma, (Figure 4, element 450, paragraph 0044) and wherein the processor circuit is configured to change the visual aspect of the intraluminal ultrasound image based on at least one of the ringdown, gain curve, brightness, contrast, saturation, hue, field of view, or chroma (Figure 4, element 450, paragraph 0044).

Regarding claim 11, Hoffman teaches the system of claim 1, further comprising: the intraluminal ultrasound imaging catheter (Figure 2, element 230, paragraph 0032).

Regarding claim 12, Hoffman teaches an intraluminal ultrasound imaging method, the method comprising (Figure 2, element 200):  
in response to receiving the selection of the peripheral vasculature option, outputting, to the display, a different, second screen display of the user interface, the second screen display comprising a plurality of image type options specific to the selected procedure type option, wherein the plurality of image type options comprise a first set of image type options specific to peripheral vasculature or a second set of image type options specific to coronary vasculature, wherein the first set of image type options is different than the second set of image type options (Figure 4, paragraphs 0043-0044; after the selection of the desired region of interest the system interface 400 will display imaging mode selection window 430, the selection window includes a plurality of groups of setting that are optimized for viewing the features of the selected RIO), 
receiving, via the user interface, a selection of an image type option (paragraph 0044); 
 selecting a preset value for at least one image processing parameter based on the image type option, wherein the at least one image processing parameter determines a visual aspect of how an intraluminal ultrasound image is displayed on the display, wherein each image processing parameter determines a different visual aspect (Figure 4, element 450, paragraphs 0044 and 0048; the user can select a preset value for the parameters using the parameter settings window 450, the setting of the values will produce better looking images.);
receiving the intraluminal ultrasound image obtained by the intraluminal 2U.S. Application No. 16/663,541Docket No. 2018P01114US02 / 44755.1995US01  ultrasound imaging catheter while the intraluminal ultrasound imaging catheter is positioned within the peripheral vasculature of a patient (paragraphs 0023 and 0043; receiving and displaying images in real time while the catheter is within the target area);  and 
outputting, to the display, the intraluminal ultrasound image such that the intraluminal ultrasound image is displayed according to the visual aspect (paragraph 0044).
However, Hoffman fails to explicitly teach outputting, to a display in communication with the processor circuit, a first screen display of a user interface, the first screen display comprising a plurality of procedure type options for intraluminal imaging, wherein the plurality of procedure type options comprises a coronary vasculature option and a peripheral vasculature option; 
receiving, via the user interface, a selection of a procedure type option from the plurality of procedure type options; 
wherein the plurality of image type options are different than the plurality of procedure type options such that the plurality of image type options are provided in the user interface only after the procedure type option is selected from plurality of procedure type options;
Nair, in the same field of endeavor, teaches teach outputting, to a display in communication with the processor circuit, a first screen display of a user interface, the first screen display comprising a plurality of procedure type options for intraluminal imaging, wherein the plurality of procedure type options comprises a coronary vasculature option and a peripheral vasculature option (figure 4, element 410, paragraphs 0058 and 0081;  The adaptive interface module 302 presents a set of user-selectable imaging mode options assembled in a list by the list builder module 304 to the operator via the user display device 324. the interface component 300 presents the user with mode options corresponding to vasculature type (e.g., coronary vasculature, renal vasculature, peripheral vasculature, bifurcation, etc.). In another example, the list contains mode options corresponding to surgical procedures (e.g., coronary imaging, balloon angioplasty, stent placement, plaque ablation, renal tissue ablation, etc.). In the illustrated embodiment, the mode selection pane 404 presents the mode options in categories presented as tabs 410. Therefore, the user selects the procedure/ vascular type and the image mode options are presented based on the selection.); receiving, via the user interface, a selection of a procedure type option from the plurality of procedure type options (paragraph 0058); 
wherein the plurality of image type options are different than the plurality of procedure type options such that the plurality of image type options are provided in the user interface only after the procedure type option is selected from plurality of procedure type options (paragraph 0058; the mode options are characterized based on the user selection of the options of target structure, vasculature segment, vasculature type, tissue type, gross anatomical location, procedure, focal distance, and/or other suitable criteria).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoffman to incorporate the teachings of Nair to provide an output, to a display in communication with the processor circuit, a first screen display of a user interface, the first screen display comprising a plurality of procedure type options for intraluminal imaging, wherein the plurality of procedure type options comprises a coronary vasculature option and a peripheral vasculature option; wherein the plurality of image type options are different than the plurality of procedure type options such that the plurality of image type options are provided in the user interface only after the procedure type option is selected from plurality of procedure type options. This allows the user to reconfigure the system quickly and accurately based on the task at hand and relieves the user of the burden of determining and applying individual operating parameters corresponding to the task (paragraph 0055).

Regarding claim 13, Hoffman teaches the method of claim 12, wherein the image type option is selected to enhance a feature in the image (Figure 4, paragraph 0044), the feature comprising at least one of a stent, plaque, lesion, sub-acute thrombus, 292018PF01114 acute thrombus, chronic thrombus, webbing, scarring, deep-vein thrombosis, compression, non- thrombotic iliac vein lesion, post-thrombotic syndrome, or chronic total occlusion (Figure 4, paragraph 0044).

Regarding claim 14, Hoffman teaches the method of claim 13, wherein the user interface further comprises a detection option associated with the feature (paragraphs 0035 and 0044), and wherein the method further comprises: identifying, by the processor circuit, the feature in the intraluminal ultrasound image in response to receiving a selection of the detection option (paragraphs 0035 and 0044).

Regarding claim 17, Hoffman teaches the method of claim 12, wherein the at least one the image processing parameter comprises at least one of ringdown, gain curve, brightness, contrast, saturation, hue, field of view, or chroma (paragraph 0044).

Regarding claim 18, Hoffman teaches an intravascular ultrasound imaging system, comprising (Figure 2, element 200): an intravascular ultrasound imaging catheter configured to obtain an intravascular ultrasound image (Figure 1, paragraphs 0022-0024, element 108; the intravascular catheter can be positioned within a region of interest of the vasculature region of the patient that sends image data to the processor); 
a processor circuit configured for communication with the intravascular ultrasound imaging catheter, wherein the processor circuit is configured to (Figure 2, element 202):
in response to receiving the selection, output, to the display, a different, second screen display of the user interface, the second screen display comprising a plurality of image type options specific to the selected procedure type option, wherein the plurality of image type options comprise a first set of image type options specific to peripheral vasculature or a second set of image type options specific to coronary vasculature, wherein the first set of image type options is different than the second set of image type options (Figure 4, paragraphs 0043-0044; after the selection of the desired region of interest the system interface 400 will display imaging mode selection window 430, the selection window includes a plurality of groups of setting that are optimized for viewing the features of the selected RIO), 
receive, via the user interface, a selection of an image type option (paragraph 0044); 
 select a preset value for at least one image processing parameter based on the image type option, wherein the at least one image processing parameter determines a visual aspect of how an intraluminal ultrasound image is displayed on the display, wherein each image processing parameter determines a different visual aspect (Figure 4, element 450, paragraphs 0044 and 0048; the user can select a preset value for the parameters using the parameter settings window 450, the setting of the values will produce better looking images.);
receive the intraluminal ultrasound image obtained by the intraluminal 2U.S. Application No. 16/663,541Docket No. 2018P01114US02 / 44755.1995US01  ultrasound imaging catheter while the intraluminal ultrasound imaging catheter is positioned within the peripheral vasculature of a patient (paragraphs 0023 and 0043; receiving and displaying images in real time while the catheter is within the target area);  and 
output, to the display, the intraluminal ultrasound image such that the intraluminal ultrasound image is displayed according to the visual aspect (paragraph 0044).
However, Hoffman fails to explicitly teach output, to a display in communication with the processor circuit, a first screen display of a user interface, the first screen display comprising a plurality of procedure type options for intraluminal imaging, wherein the plurality of procedure type options comprises a coronary vasculature option and a peripheral vasculature option; 
receive, via the user interface, a selection of a procedure type option from the plurality of procedure type options; 
wherein the plurality of image type options are different than the plurality of procedure type options such that the plurality of image type options are provided in the user interface only after the procedure type option is selected from plurality of procedure type options;
Nair, in the same field of endeavor, teaches teach output, to a display in communication with the processor circuit, a first screen display of a user interface, the first screen display comprising a plurality of procedure type options for intraluminal imaging, wherein the plurality of procedure type options comprises a coronary vasculature option and a peripheral vasculature option (figure 4, element 410, paragraphs 0058 and 0081;  The adaptive interface module 302 presents a set of user-selectable imaging mode options assembled in a list by the list builder module 304 to the operator via the user display device 324. the interface component 300 presents the user with mode options corresponding to vasculature type (e.g., coronary vasculature, renal vasculature, peripheral vasculature, bifurcation, etc.). In another example, the list contains mode options corresponding to surgical procedures (e.g., coronary imaging, balloon angioplasty, stent placement, plaque ablation, renal tissue ablation, etc.). In the illustrated embodiment, the mode selection pane 404 presents the mode options in categories presented as tabs 410. Therefore, the user selects the procedure/ vascular type and the image mode options are presented based on the selection.); receive, via the user interface, a selection of a procedure type option from the plurality of procedure type options (paragraph 0058); 
wherein the plurality of image type options are different than the plurality of procedure type options such that the plurality of image type options are provided in the user interface only after the procedure type option is selected from plurality of procedure type options (paragraph 0058; the mode options are characterized based on the user selection of the options of target structure, vasculature segment, vasculature type, tissue type, gross anatomical location, procedure, focal distance, and/or other suitable criteria).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoffman to incorporate the teachings of Nair to provide an output, to a display in communication with the processor circuit, a first screen display of a user interface, the first screen display comprising a plurality of procedure type options for intraluminal imaging, wherein the plurality of procedure type options comprises a coronary vasculature option and a peripheral vasculature option; wherein the plurality of image type options are different than the plurality of procedure type options such that the plurality of image type options are provided in the user interface only after the procedure type option is selected from plurality of procedure type options. This allows the user to reconfigure the system quickly and accurately based on the task at hand and relieves the user of the burden of determining and applying individual operating parameters corresponding to the task (paragraph 0055).

Regarding claim 22, Hoffman teaches the system of claim 1, however fails to explicitly teach wherein the peripheral vasculature comprises a peripheral venous vasculature option, and
wherein the first set of image type options comprises a set of image type options specific to peripheral venous vasculature.
Nair, in the same field of endeavor, teaches the peripheral vasculature comprises a peripheral venous vasculature option (paragraph 0032, the treatments options include venous vasculature), and 
wherein the first set of image type options comprises a set of image type options specific to peripheral venous vasculature (paragraph 0032, the treatments options include venous vasculature).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoffman to incorporate the teachings of Nair to provide an image type options comprises a plurality of image type options for the peripheral venous vasculature. Doing so will help in assessing and treating diseases (paragraph 0032).

Regarding claim 24, Hoffman teaches the system of claim 1,  however fails to explicitly teach wherein the peripheral vasculature option comprises a peripheral venous option, and wherein the plurality of procedure type options further comprises a peripheral arterial option.
Nair, in the same field of endeavor, teaches wherein the peripheral vasculature option comprises a peripheral venous option, and wherein the plurality of procedure type options further comprises a peripheral arterial option (paragraph 0032).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoffman to incorporate the teachings of Nair to provide an image type options comprises a plurality of image type options for the peripheral venous and the plurality of procedure type options further comprises a peripheral arterial option. Doing so will help in assessing and treating diseases (paragraph 0032).

Claims 19, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (US Pub No. 2015/0133776) in the view of Nair (US Pub No. 20140177935) and in further view of Kolecki (NPL: “Determining the acuteness and stability of deep venous thrombosis by ultrasonic tissue characterization”, Journal of Vascular Surgery, Volume 21, Number 6, pp. 976-983) which is provided.

Regarding claim 23, Hoffman teaches the system of claim 1, however, fails to explicitly teach the system of claim 1, wherein the plurality of image type options comprises at least 7two of: a thrombus option, a deep vein thrombosis option, or a thrombus treatment option.
Kolecki, in the same field of endeavor, teaches plurality of image type options comprises at least 7two of: a thrombus option, a deep vein thrombosis option, or a thrombus treatment option. (figures 2 and 3, results section, the computer displays images of an acute thrombus and chronic thrombus).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoffman in the view of Nair to incorporate the teachings of Kolecki to provide plurality of image type options comprises at least 7two of: a thrombus option, a deep vein thrombosis option, or a thrombus treatment option. Doing so will provide the user with the option of selecting the thrombus type as the image type. Therefore, it will help increase the accuracy of distinguishing if the thrombus is acute or chronic and help to create a treatment plan (abstract).

Regarding claim 19, Hoffman teaches the system of claim 23, however, fails to explicitly teach wherein the thrombus option comprises a first thrombus option, and wherein the plurality of image type options further comprises a different, second thrombus option.
Kolecki, in the same field of endeavor, teaches the thrombus option comprises a first thrombus option, and wherein the plurality of image type options further comprises a different, second thrombus option (figures 2 and 3, results section, the computer displays images of an acute thrombus and chronic thrombus).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoffman in the view of Nair to incorporate the teachings of Kolecki to provide a thrombus option comprises a first thrombus option, and wherein the plurality of image type options further comprises a different, second thrombus option. Doing so will provide the user with the option of selecting the thrombus type as the image type. Therefore, it will help increase the accuracy of distinguishing if the thrombus is acute or chronic and help to create a treatment plan (abstract).
Regarding claim 20, Hoffman teaches the system of claim 19, however, fails to explicitly teach wherein the first thrombus option comprises an acute or sub-acute thrombus option; and wherein the second thrombus option comprises a chronic thrombus option.
Kolecki, in the same field of endeavor, teaches the first thrombus option comprises an acute or sub-acute thrombus option; and wherein the second thrombus option comprises a chronic thrombus option (figures 2 and 3, results section, the computer displays images of an acute thrombus and chronic thrombus).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoffman in the view of Nair to incorporate the teachings of Kolecki to provide a first thrombus option comprises an acute or sub-acute thrombus option; and wherein the second thrombus option comprises a chronic thrombus option. Doing so will provide the user with the option of selecting the thrombus type as the image type. Therefore, it will help increase the accuracy of distinguishing if the thrombus is acute or chronic and help to create a treatment plan (abstract).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (US Pub No. 2015/0133776) in the view of Nair (US Pub No. 20140177935) and in further view of Baumgart (US Pub No. US 2013/0281832).

Regarding claim 21, Hoffman teaches the system of claim 1, however, fails to explicitly teach wherein the at least one image processing parameter comprises a two-dimensional gain curve with a first axis associated with an input intensity of a pixel and a second axis associated with an output intensity.
Baumgart, in the same field of endeavor, teaches wherein the at least one image processing parameter comprises a two-dimensional gain curve with a first axis associated with an input intensity of a pixel and a second axis associated with an output intensity (paragraph 0028).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoffman in the view of Nair to incorporate the teachings of Baumgart to provide a gain curve. Doing so will help evaluating image content and enhance the contrast of the image (paragraph 0028).
Response to Arguments
Applicant's arguments filed 07/14/2022 have been fully considered but they are not persuasive. The applicant argues that the prior art references of Hoffman and Nair failed to teach the following limitations “output, to a display in communication with the processor circuit, a first screen display of a user interface, the first screen display comprising a plurality of procedure type options for intraluminal imaging, wherein the plurality of procedure type options comprises a coronary vasculature option and a peripheral vasculature option; wherein the plurality of image type options are different than the plurality of procedure type options such that the plurality of image type options are provided in the user interface only after the procedure type option is selected from plurality of procedure type options.”. The examiner respectfully disagree. The Nair reference teaches presenting a set of user selectable imaging mode options to the operator via a user display. The user selectable imaging mode options consist of different lists, such as, a list that presents the user with mode options corresponding to vasculature type (e.g., coronary vasculature, renal vasculature, peripheral vasculature, bifurcation, etc.). A list that contains mode options corresponding to surgical procedures (e.g., coronary imaging, balloon angioplasty, stent placement, plaque ablation, renal tissue ablation, etc.).  A list builder module 304 collects and analyzes information pertaining to the current imaging environment to determine the relevant imaging mode options. The list builder module 304 adapts the list of imaging mode options to include relevant mode options and exclude less relevant mode options based on the operating environment information. In various embodiments, this environmental data includes previous user mode selections, user preferences, the operative course of a procedure, patient information, correlated medical data from other modalities, status indicators, sensing device identifiers, and/or other data that describes the operating environment (as disclosed in paragraphs 0058-0059). Therefore, Nair teaches providing the user with a list consisting of vasculature type and procedure type. After the user selects an option from each of the lists, a list builder will collect and analyze the selected options to determine the relevant imaging mode option to be presented now to the user. Hoffman teaches that after selecting the region of interest, the user is presented with imaging mode selection options consisting of stent mode, thrombus mode, plaque mode, etc (as disclosed in figure 4). Therefore, the vasculature type list and the procedure type list is different from the image type options. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAINAB MOHAMMED ALDARRAJI/             Patent Examiner, Art Unit 3793                                                                                                                                                                                           
/BONIFACE NGATHI N/             Primary Examiner, Art Unit 3793